DETAILED ACTION
This Office Action is in response to Applicant’s Amendment and Remarks filed on 17 November 2021. This Action is made FINAL.
Claims 1-12 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Claim Objections
Claim 2 is was previously objected to due to an informality. In response to the Applicant’s amendment to the claim, the objection has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to rejection of independent claims 1, 6, 9, 10, 12 under 35 U.S.C. § 102(b) have been considered but are now deemed moot in view of the new grounds of rejection necessitated by Applicant’s amendment.

Applicant’s arguments with respect to rejection of independent claims 7, 8 and 11 under 35 U.S.C. § 102(b) have been considered but are not persuasive.

In the Remarks, Applicant argued the following:
Suzuki fails to disclose the following new limitations:
wherein the signal mutes, pauses, or ends the instantaneous telephone and/or video call on an external device connected to the automated vehicle
wherein the signal interacts with accordingly adapted software included in the external device that supports one of the muting, the pausing, and the ending of the instantaneous telephone and/or video call on the external device

Examiner respectfully disagrees.
Examiner directs Applicant’s attention to the 35 U.S.C. 112 second paragraph rejection below. Claims 7 and 11 that include the new limitation, “wherein the signal mutes, pauses, or ends the instantaneous telephone and/or video call on an external device connected to the automated vehicle, wherein the signal interacts with accordingly adapted software included in the external device that supports one of the muting, the pausing, and the ending of the instantaneous telephone and/or video call on the external device” has been rejected as for being indefinite for failing to particularly point out and distinctly claim the subject matter. Regardless Suzuki still teaches the new limitation. 
As per point (a), Suzuki recites “The mobile phone terminal 30 is a terminal which is a user's possession brought into the vehicle and used by a user such as a driver as necessary. Further, the in-vehicle system 100 provides the function of a hands-free call to the mobile phone terminal 30 so that a safe call can be made even while the host vehicle is driven” (col 8 lines 4-9) and “Also, in this case, after finishing the transmission of the guidance message in S20, the information input/output control unit 20 controls the call management unit 28 in S21 and performs disconnection of the telephone line or transition to the holding state (col 11 lines 46-57). The mobile phone terminal taught by Suzuki corresponds to an external device, “hands-free call to the mobile phone terminal 30” indicates that the call is made from the mobile phone mutes, pauses, or ends the instantaneous telephone and/or video call on the mobile phone terminal 30 upon receiving signal from call management unit 28.
As per point (b), Suzuki further recites “The information input/output control unit 20 and the call management unit 28 are connected by wires and the call management unit 28 and the mobile phone terminal 30 are wirelessly connected using, for example, Bluetooth (registered trademark) or the like” (col 8 lines 12-17). The BLUETOOTH® connection indicates that a disconnection signal is sent from call management unit 28 to mobile phone terminal is sent via BLUETOOTH®, thus a hardware and software must exist in the mobile phone terminal to receive and process the BLUETOOTH® signal from the call management unit 28 and perform the muting, the pausing, and the ending of the instantaneous telephone and/or video call in the mobile phone terminal, which may also be done by another software responsible for disconnection of calls in the mobile phone. 
For the reasons above, Applicant’s arguments are not persuasive, and therefore the rejections of claims 7, 8 and 11 are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Regarding claims 6 and 10, the signal recited in “wherein the signal mutes, pauses, or ends the instantaneous telephone and/or video call on an external device connected to the automated vehicle” is identical to the signal recited in “receiving a signal for interrupting an instantaneous audio and/or video playback from a control device of an automated vehicle connected to the multimedia control unit”. However, it is unclear to whether an external device is relevant to the multimedia control unit which is receiving the signal, and the claims fail to mention another signal received for an external device. For examination purposes, “wherein the signal mutes, pauses, or ends the instantaneous telephone and/or video call on an external device connected to the automated vehicle” will be interpreted as “wherein the signal mutes, pauses, or ends the instantaneous telephone and/or video call on an external device comprising the multimedia control unit connected to the automated vehicle”.

Regarding claims 7 and 10, the signal recited in “wherein the signal mutes, pauses, or ends the instantaneous telephone and/or video call on an external device connected to the automated vehicle” is identical to the signal recited in “receiving a signal for interrupting an instantaneous telephone and/or video call from a control device of an automated vehicle connected to the telecommunication unit”. However, it is unclear to whether an external device is relevant to the telecommunication unit which is receiving the signal, and the claims fail to mention another signal received for an external device. For examination purposes, “wherein the signal mutes, pauses, or ends the instantaneous telephone and/or video call on an external device connected to the automated vehicle” will be interpreted as “wherein the signal mutes, pauses, or ends the instantaneous telephone and/or video call on an external device comprising the telecommunication unit connected to the automated vehicle”.

Claim 8 is dependent on claim 7 and do not cure the deficiencies thereof, therefore is rejected for the same reason as claim 7 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boule et al. (US20180334175A1, hereinafter Boule).  

Regarding claim 6, Boule teaches: A method for operating a multimedia control unit for an automated vehicle, the method comprising the following steps: 
receiving a signal for interrupting an instantaneous audio and/or video playback from a control device of an automated vehicle connected to the multimedia control unit (FIG. 7A; paragraph 0202: “While the device is in communication with an alert system integrated into a vehicle that is operating with at least a respective degree of autonomous control, the device control device of an automated vehicle, and “handheld device that is separate from the vehicle” corresponds to the multimedia control unit, and “alert indication” corresponds to signal for interrupting an instantaneous audio and/or video playback); and 
in response to the signal, muting, interrupting or ending the instantaneous audio and/or video playback (paragraph 0205: “In response to receiving the alert indication, the device disables (706) at least a portion of the displayed user interface”; paragraph 0208: “In some embodiments, disabling at least a portion of the displayed user interface includes pausing (712) content. For example, in FIG. 6M, the device pauses a video being played by the video application. Pausing content increases the efficacy of transferring the driver's attention from the handheld electronic device to the vehicle, as the driver cannot easily consume content that is paused”),
wherein the signal mutes, interrupts, or ends the audio playback and/or video playback on an external device connected to the automated vehicle (paragraph 0205: “In response to receiving the alert indication, the device disables (706) at least a portion of the displayed user interface.”; paragraph 0208: “In some embodiments, disabling at least a portion of the displayed user interface includes pausing (712) content. For example, in FIG. 6M, the device pauses a video being played by the video application. Pausing content increases the efficacy of transferring the driver's attention from the handheld electronic device to the vehicle, as the driver cannot easily consume content that is paused”, wherein “the device” may be a an external device), 
wherein the signal interacts with accordingly adapted software included in the external device that supports one of the muting, the interrupting, and the ending of the instantaneous audio and/or video playback on the external device (paragraph 0208: “In some embodiments, disabling at least a portion of the displayed user interface includes pausing (712) content. For example, in FIG. 6M, the device pauses a video being played by the video application. Pausing content increases the efficacy of transferring the driver's attention from the handheld electronic device to the vehicle, as the driver cannot easily consume content that is paused”; paragraph 0035: “Peripherals interface 118 can be used to couple input and output peripherals of the device to CPU(s) 120 and memory 102. The one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for device 100 and to process data”, wherein in response to an alert indication, the portable electronic device 100 disables a portion of the user interface 600 by pausing content indicates that the signal interacts with accordingly adapted software included in the external device, as “pausing a video” is done by a software in response to the signal. Moreover, there must be a software within the portable electronic device to receive the signals sent from the vehicle and process them into portable electronic device compatible signals which would lead to “run or execute various software programs and/or sets of instructions”).

Regarding claim 10, it recites a control device for controlling a multimedia control unit having limitations similar to those of claim 6. Boule further teaches a control device for controlling a multimedia control unit (paragraph 0035: “Peripherals interface 118 can be used to couple input and output peripherals of the device to CPU(s) 120 and memory 102. The one or more processors 120 run or .

Claims 7, 8 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al. (US 10597044 B2), hereinafter Suzuki.  

Regarding claim 7, Suzuki teaches: A method for operating a telecommunication device, the method comprising the following steps: 
receiving a signal for interrupting an instantaneous telephone and/or video call from a control device of an automated vehicle connected to the telecommunication unit (col 8 lines 9-16: “the mobile phone terminal 30 is connected to the information input/output control unit 20 via a call management unit 28. The information input/output control unit 20 and the call management unit 28 are connected by wires and the call management unit 28 and the mobile phone terminal 30 are wirelessly connected using, for example, Bluetooth (registered trademark) or the like”; col 11 lines 46-57: “Also, in this case, after finishing the transmission of the guidance message in S20, the information input/output control unit 20 controls the call management unit 28 in S21 and performs disconnection of the telephone line or transition to the holding state”, wherein “mobile phone terminal 30” corresponds to the telecommunication unit, and “information input/output control unit” corresponds to a control device of an automated vehicle connected to the telecommunication unit through the call management unit , and “information input/output control unit 20 controls the call management unit” corresponds to a control device of an automated vehicle connected to the telecommunication unit sending a signal to the telecommunication device, hence indicating telecommunication device receiving a signal); and 
in response to the signal, interrupting the instantaneous telephone or video call by muting, pausing, or ending the instantaneous telephone and/or video call (FIG. 3; col 10 lines 52-62: “On the other hand, when an event of the handover notification (request) occurs during speech communication, the information input/output control unit 20 proceeds from S15 to S16. Next, communication restriction is applied to the hands-free call use of the mobile phone terminal 30. The specific communication restriction in this case is cutting-off of the speech sound. Therefore, in this case, the user's call is forcibly terminated. Therefore, a driver does not need to be conscious of the call, so it becomes easy to recognize the handover notification (request) that has occurred, and thus it is possible to respond to the handover request”; col 11 lines 46-57: “Further, in this case, the information input/output control unit 20 sends a predetermined guidance message to the terminal of the communication partner whose call is received at the subsequent S20. Specifically, the communication partner is notified that the driver of the host vehicle is in a state where he/she cannot currently make a call. Therefore, the communication partner can call back at a later time if necessary. Also, in this case, after finishing the transmission of the guidance message in S20, the information input/output control unit 20 controls the call management unit 28 in S21 and performs disconnection of the telephone line or transition to the holding state”),
wherein the signal mutes, pauses, or ends the instantaneous telephone and/or video call on an external device connected to the automated vehicle (col 11 lines 46-57: “Also, in this case, after finishing the transmission of the guidance message in S20, the information input/output control unit 20 controls the call management unit 28 in S21 and performs disconnection of the telephone line or transition to the holding state”; col 16 lines 17-21: “When an external device, and “disconnection of the telephone line or transition to the holding state” corresponds to mutes, pauses, or ends the instantaneous telephone and/or video call on the mobile phone terminal 30 upon receiving signal from call management unit 28), 
wherein the signal interacts with accordingly adapted software included in the external device that supports one of the muting, the pausing, and the ending of the instantaneous telephone and/or video call on the external device (col 8 lines 12-17: “The information input/output control unit 20 and the call management unit 28 are connected by wires and the call management unit 28 and the mobile phone terminal 30 are wirelessly connected using, for example, Bluetooth (registered trademark) or the like”, wherein the BLUETOOTH® connection indicates that a disconnection signal is sent from call management unit 28 to mobile phone terminal is sent via BLUETOOTH®, thus a hardware and software must exist in the mobile phone terminal to receive and process the BLUETOOTH® signal from the call management unit 28 and perform the muting, the pausing, and the ending of the instantaneous telephone and/or video call in the mobile phone terminal, which may also be done by another software responsible for disconnection of calls in the mobile phone).  
 

Regarding claim 8, Suzuki teaches: The method as recited in claim 7. Suzuki further teaches: wherein notice is output to a dialogue partner of the instantaneous telephone and/or video call that the instantaneous telephone and/or video call was automatically interrupted (col 9 lines 39-43: “(4) When an event of the handover notification (request) occurs during speech communication, automatic disconnection of the call is made or transition to a holding state is performed. Actually, before the disconnection or the like, a guidance message is transmitted to the speech partner”; col 11 lines 46-53: “Further, in this case, the information input/output control unit 20 sends a predetermined guidance message to the terminal of the communication partner whose call is received at the subsequent S20. Specifically, the communication partner is notified that the driver of the host vehicle is in a state where he/she cannot currently make a call. Therefore, the communication partner can call back at a later time if necessary”).  

Regarding claim 11, it recites a control device for controlling a telecommunication unit having limitations similar to those of claim 7. Suzuki further teaches a control device for controlling a telecommunication unit (col 8 lines 4-9: “The mobile phone terminal 30 is a terminal which is a user's possession brought into the vehicle and used by a user such as a driver as necessary. Further, the in-vehicle system 100 provides the function of a hands-free call to the mobile phone terminal 30 so that a safe call can be made even while the host vehicle is driven”; col 2 lines 46-48: “For example, in a situation in which a driver is absorbed in voice calls or exchange of e-mails through a mobile phone”, wherein “mobile phone terminal 30” connected by Bluetooth® and capable of hands-free calling and exchanging of e-mails will have a processor to perform the various function) which performs the limitations in claim 7, and therefore is rejected on the same basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Laur et al. (US20170015331A1, hereinafter Laur) in view of Boule.

Regarding claim 1, Laur teaches: A method for operating an automated vehicle, comprising the following steps: 
outputting a request for a take-over of at least one driving task presently carried out by the automated vehicle to a driver of the automated vehicle (FIG. 2 element 230; paragraph 0012: “The controller 14 is also operable to notify the operator 28 by way of a notification-device 42 that the mode-transition 40 is needed. The notification-device 42 is activated at least the take-over-interval 38 prior to a take-over-time 44, which is the time that the controller 14 estimates that the operator 28 need to prepare for the mode-transition 40 to manual-control 18 from automated-control 20”; paragraph 0025: “Step 230, NOTIFY OPERATOR, may include the controller 14 activating one or more options of the notification-device 42 at a time corresponding to the take-over-interval 38 prior to the take-over-time 44”, wherein “notify the operator 28 by way of a notification-device 42 that the mode-transition 40 is needed” corresponds to request outputting a request for a take-over, and “mode-transition 40 to manual-control 18 from automated-control 20” corresponds to take-over of at least one driving task presently carried out by the automated vehicle to a driver of the automated vehicle); and 
prior to a transfer of the driving task to the driver subsequent to the request, carrying out at least one measure with which at least one function of the automated vehicle, which represents a potential source of distraction for the driver during the transfer of the driving task, is deactivated or reduced (FIG. 2 element 245; paragraph 0016: “Accordingly, when the infotainment-activity 34 is characterized as distracting, the infotainment-activity is preferably terminated for the operator 28 to prepare for the mode-transition 40”; paragraph 0019: “If the assumption of manual-control 18 by the operator 28 is imperative, the controller 14 may be configured to terminate the infotainment-activity 34 when the operator 28 does not terminate the infotainment-activity 34”; paragraph 0028: “Step 245, TURN-OFF INFOTAINMENT-DEVICE, is carrying out at least one measure with which at least one function of the automated vehicle, which represents a potential source of distraction for the driver during the transfer of the driving task, is deactivated or reduced), but fails to specifically teach wherein a signal for interrupting an audio playback and/or video playback on an external device connected to the automated vehicle, is output as the measure, and wherein the measure interacts with accordingly adapted software included in the external device that supports one of a deactivation and a reduction of a functioning of the external device.
However, Boule teaches wherein a signal for interrupting an audio playback and/or video playback on an external device connected to the automated vehicle, is output as the measure (FIG. 6M; paragraph 0190: “FIG. 6M illustrates the user interface 600 of FIG. 6L in response to receiving an alert indication, in accordance with some embodiments. In response to receiving the alert indication, the user interface 600 includes the take-control indication 633 that the vehicle will decrease the respective degree of autonomous control along with an indication that the driver should resume a greater degree of control of the vehicle. Further, as indicated by the change in the pause/play affordance 613, the portable electronic device 100 has paused playback of the video of the video application. Thus, a portion of the user interface 600 is disabled by pausing content. In various implementations, the content can include audio, video, a game, or other consumable media”; paragraph signal for interrupting an audio playback and/or video playback on an external device connected to the automated vehicle, is output as the measure), and 
wherein the measure interacts with accordingly adapted software included in the external device that supports one of a deactivation and a reduction of a functioning of the external device (FIG. 6M; paragraph 0191: “FIG. 6M illustrates that, in response to an alert indication, the portable electronic device 100 disables a portion of the user interface 600 by pausing content. In contrast, FIG. 6D illustrates that, in response to an alert indication, the portable electronic device 100 disables a portion of the user interface 600 by obscuring (e.g., blurring and/or dimming) a portion of the user interface 600 including content within the application region 610. Accordingly, in various implementations, in response to an alert indication, the portable electronic device 100 disables a portion of the user interface 100 based on (e.g., in a manner dependent on) the application displayed in the application region 610. For example, in various implementations, a music application, which is not attention-intensive, is volume-limited. As another example, in various implementations, an email application or an ebook reader application, signal interacts with accordingly adapted software included in the external device, as “pausing a video” is done by a software in response to the signal. Moreover, there must be a software within the portable electronic device to receive the signals sent from the vehicle and process them into portable electronic device compatible signals which would lead to “run or execute various software programs and/or sets of instructions”).
Laur and Boule are analogous to the claimed invention because it pertains to alerting and reducing distractions when the intervention of the driver is needed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laur and incorporate the teachings of Boule and further send a signal for interrupting an audio playback and/or video playback on an external device connected to the automated vehicle. Doing so will increase the safety during the handover of a driving task to the driver by quickly alerting the driver when intervention is needed, and removes distraction from previous tasks performing on the external device by disabling the screen, allowing the driver to focus on the immediate driving task (Boule paragraph 213).

Regarding claim 3, Laur in view of Boule teaches: The method as recited in claim 1. Laur further teaches: wherein a further signal for interrupting an audio playback and/or video playback on a playback device connected to the automated vehicle is output as a further instance of the measure (FIG. 2 element 245; paragraph 0016: “Accordingly, when the infotainment-activity 34 is characterized as distracting, the infotainment-activity is preferably terminated for the operator 28 to prepare for the mode-transition 40”; paragraph 0019: “If the assumption of manual-control 18 by the operator 28 is imperative, the controller 14 may be configured to terminate the infotainment-activity 34 when the operator 28 does not terminate the infotainment-activity 34”; paragraph 0028: “Step 245, TURN-OFF INFOTAINMENT-DEVICE, is an optional step that may include the controller 14 shutting off any or all options of the infotainment-device 32 so the operator is not distracted. This step may also include an audible notification that, for example, the movie has been stopped so the operator 28 does not wonder why the movie has stopped. If the operator 28 is properly positioned for manual-control 18, and the only reason the controller 14 indicated NOT READY was because the infotainment-activity 34 had not been stopped by the operator 28, the method may optionally proceed to step 255”, wherein infotainment-device corresponds to the playback device connected to the automated vehicle, and “movie” corresponds to an example of video playback).

Regarding claim 5, Laur in view of Boule teaches: The method as recited in claim 1. Laur further teaches: wherein a signal for outputting a request for the take-over of a driving task by the driver on a secondary display unit of the automated vehicle is output as the measure (FIG. 1 element 42; paragraph 0012: “The controller 14 is also operable to notify the operator 28 by way of a notification-device 42 that the mode-transition 40 is needed. The notification-device 42 is activated at least the take-over-interval 38 prior to a take-over-time 44, which is the time that the controller 14 estimates that the operator 28 need to prepare for the mode-transition 40 to manual-control 18 from automated-control request for the take-over of a driving task by the driver, and “notification-device” corresponds to secondary display unit of the automated vehicle).  

Regarding claim 9, it recites a control device for controlling an automated vehicle having limitations similar to those of claim 1. Laur further teaches a control device for controlling an automated vehicle (paragraph 0009: “FIG. 1 illustrates a non-limiting example of a system 10 for automated operation of a vehicle 12. In general, the system 10 includes a controller 14 configured to autonomously operate (i.e. drive) the vehicle 12 using vehicle-controls 16 to control steering and acceleration/braking of the vehicle 12. The controller 14 may include a processor (not specifically shown) such as a microprocessor or other control circuitry such as analog and/or digital control circuitry including an application specific integrated circuit (ASIC) for processing data as should be evident to those in the art”, wherein “controller 14” corresponds to control device) which performs the limitations in claim 1, and therefore is rejected on the same basis.

Regarding claim 12, it recites a non-transitory computer-readable memory medium having limitations similar to those of claim 1. Laur further teaches a non-transitory computer-readable memory medium (paragraph 0009: “The controller 14 may include memory (not specifically shown), including non-volatile memory, such as electrically erasable programmable read-only memory (EEPROM) for storing one or more routines, thresholds and captured data. The one or more routines may be executed by the processor to perform steps for operating the vehicle 12 under automated-control 20 or manual-control 18 as in more detail below”) which causes the processor to perform the limitations in claim 1, and therefore is rejected on the same basis.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Laur in view of Boule, as applied to claim 1, in view of Watase (US 20170232884 A1 ,hereinafter Watase) and further in view of Miller et al. (US 6529212 B2, hereinafter Miller).

Regarding claim 2, Laur in view of Boule teaches: The method as recited in claim 1. Laur in view of Boule fails to teach: wherein a signal for reducing a brightness of a passenger compartment illumination of the automated vehicle and/or a signal for reducing the brightness of an instrument illumination of the automated vehicle, is output as the measure, but teaches removing a source of distraction for the driver (paragraph 0028: “Step 245, TURN-OFF INFOTAINMENT-DEVICE, is an optional step that may include the controller 14 shutting off any or all options of the infotainment-device 32 so the operator is not distracted”).
However, Watase teaches: wherein a signal for reducing a brightness of a passenger compartment illumination of the vehicle and/or a signal a for reducing the brightness of an instrument illumination of the vehicle (paragraph 0031: “The ECU 100 receives signals from the illuminance sensor 21 for detecting the illuminance outside of the vehicle, the light switch 22, etc. Further the ECU 100 outputs control signals to the headlights 11, the display 12, the switch lights 13, etc. based on the input signals from the illuminance sensor 21, the light switch 22, etc.”; paragraph 0039: “If the surrounding is dark, the headlights 11 and the switch lights 13 are in the ON state, the display screen of the display 12 is set to be dark, i.e., have a low luminance”, wherein the “the display screen of the display 12 is set to be dark” corresponds to reducing the brightness of an instrument illumination of the vehicle), but fails to specifically disclose a distraction for driver, only teaching the “improved viewability inside the vehicle”.
However, Miller teaches the distraction when failing to reduce the brightness of an instrument illumination (col 9 lines 55-63: “Conversely, as the ambient luminance decreases, the operator begins to display unit to appear brighter to the operator. The luminance of the display unit must then be decreased to maintain the user's perception of the displayed image.”, wherein not decreasing the brightness of the display unit or any instrument illumination will result as a distraction when viewing outside of the vehicle during driving, due to instrument illumination appearing brighter, hence hindering view outside the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laur in view of Boule to incorporate the teachings of Watase and Miller of reducing a brightness of a passenger compartment illumination of the automated vehicle and/or a signal a for reducing the brightness of an instrument illumination of the automated vehicle, is output as the measure. Doing so would prevent the brightening passenger compartment and/or instrument illuminations within the vehicle from distracting the driver, ensuring a safer transition to the driver during take-over to manual control.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Laur in view of Boule, as applied to claim 1, in view of Suzuki.

Regarding claim 4, Laur in view of Boule teaches: The method as recited in claim 1. Laur in view of Boule fails to teach: wherein a signal for interrupting a telephone and/or video call on a telecommunication device connected to the automated vehicle is output as the measure, only teaching stopping the vehicle in case of uninterruptable conference call (paragraph 0029: “Step 250, STOP VEHICLE, is another optional step that may include the controller 14 stopping the vehicle 12, possibly steering the vehicle 12 to a shoulder on the roadway to get out of the way of other traffic. This .
However, Suzuki teaches: wherein a signal for interrupting a telephone and/or video call on a telecommunication device connected to the automated vehicle is output as the measure (FIG. 4; col 9 lines 39-43: “When an event of the handover notification (request) occurs during speech communication, automatic disconnection of the call is made or transition to a holding state is performed. Actually, before the disconnection or the like, a guidance message is transmitted to the speech partner”; col 12 lines 52-58: “That is, in a state of “H/O-10 seconds before”, the meter display screen 40 displays a handover request message 42. Also, the IVI display screen 50 displays a handover request message 52 including a message indicating that the call has been disconnected. In addition, the sound output unit 60 shuts down the output of the speech sound and outputs an alarm sound representing a request for the handover”, wherein “H/O” is an abbreviation for handover, which corresponds to take-over of at least one driving task presently carried out by the automated vehicle to a driver of the automated vehicle, and “call has been disconnected” corresponds to interrupting a telephone and/or video call on a telecommunication device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laur in view of Boule to incorporate the teachings of Suzuki of interrupting a telephone and/or video call on a telecommunication device connected to the automated vehicle during the take-over process.  Doing so would allow a smoother and safer take-over process to the driver as the distraction from phone calls is eliminated.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668